Exhibit 10.1

QUEST DIAGNOSTICS INCORPORATED
EXECUTIVE OFFICER SEVERANCE PLAN

               1. Purpose. The purpose of the Quest Diagnostics Incorporated
Executive Officer Severance Plan (together with the attached schedules,
appendices and exhibits, the “Plan”) is to secure the continued services of the
executive officers of the Company and provide these executives with certain
termination benefits in the event of a Qualifying Termination (as defined in
Section 2) and to ensure their continued dedication to their duties in the event
of any threat or occurrence of a Change in Control of the Company (as defined in
Section 2).

               2. Definitions. As used in this Plan, the following terms shall
have the respective meanings set forth below:

               (a) “Annual Performance Bonus” means the annual cash bonus
awarded under the Company’s applicable incentive plans, as in effect from time
to time (as of the date of adoption of this Plan the “Bonus” within the meaning
of Section 5(a) of the Company’s Senior Management Incentive Plan, effective as
of May 13, 2003 and under the Company’s Management Incentive Plan such plans
referred to herein as the “Company Incentive Plan”).

               (b) “Base Salary” means the Participant’s annual rate of base
salary as in effect on the Date of Termination, provided, however, that Base
Salary for the Termination Period shall mean the Participant’s highest annual
rate of base salary during the twelve-month period immediately prior to the
Participant’s Date of Termination.

               (c) “Board” means the Board of Directors of the Company and,
after a Change in Control, the “board of directors” of the surviving
corporation. References herein to the Board include any committee or person to
whom the Board has designated its authority.

               (d) “Bonus Amount” means the Participant’s target Annual
Performance Bonus for the fiscal year in which the Participant’s Date of
Termination occurs, provided, however, that if the Participant’s Qualifying
Termination is on account of Good Reason pursuant to a reduction in a
Participant’s compensation or compensation opportunity under Section 2(k)(ii),
“Bonus Amount” shall be the Participant’s target Annual Performance Bonus for
the prior fiscal year if higher.

               (e) “Cause” means (i) the willful and continued failure of the
Participant to perform substantially his duties with the Company (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness or any such failure subsequent to the Participant being delivered
a notice of termination without

--------------------------------------------------------------------------------



Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
the Participant by or on behalf of the Board which specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed his duties, (ii) the willful engaging by the Participant in illegal
conduct or gross misconduct which is demonstrably and materially injurious to
the Company or its affiliates, (iii) the engaging by the Participant in conduct
or misconduct that materially harms the reputation or financial position of the
Company, (iv) the Participant (x) obstructs or impedes, (y) endeavors to
influence, obstruct or impede or (z) fails to materially cooperate with, an
Investigation, (v) the commission of a felony by the Participant or (vi) the
Participant is found liable in any Securities and Exchange Commission or other
civil or criminal securities law action.

               For purposes of this paragraph (e), no act or failure to act by
the Participant shall be considered “willful” unless done or omitted to be done
by the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, in accordance with authority duly given
by the Board, based upon the advice of counsel for the Company (including
counsel employed by the Company) shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company.

               A Participant who is designated on Schedule A (and, after a
Change in Control, a Participant who is designated on Schedule B) shall not be
considered to have been terminated for Cause unless and until the Company has
delivered to the Participant a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding the Participant from both
the numerator and denominator if the Participant is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii), (iii), (iv), (v), or (vi) has occurred and
specifying the particulars thereof in detail.

               Anything herein to the contrary notwithstanding, if, following a
termination of the Participant’s employment by the Company for Cause based upon
the conviction of the Participant for a felony, such conviction is overturned in
a final determination on appeal, the Participant shall be entitled to the
payments and the economic equivalent of the benefits the Participant would have
received if his employment had been terminated by the Company without Cause.

               (f) “Change in Control” means the occurrence of any one of the
following events:

 

 

 

               (i) any person is or becomes a “beneficial owner” (as defined in
Rule 13d 3 under the Exchange Act), directly or indirectly, of securities of the

-2-

--------------------------------------------------------------------------------



 

 

 

Company representing more than 40% of the total voting power of the Company’s
then outstanding securities generally eligible to vote for the election of
directors (the “Company Voting Securities”); provided, however, that any of the
following acquisitions shall not be deemed to be a Change in Control: (1) by the
Company or any subsidiary or affiliate, (2) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary or
affiliate, (3) by any underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (ii));

 

 

 

               (ii) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries or affiliates that requires the approval of the Company’s
stockholders whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:


 

 

 

 

 

(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 95% of the voting securities eligible to elect directors
of the Surviving Corporation (the “Parent Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination,

 

 

 

 

 

(B) no person (other than any employee benefit plan (or any related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of securities of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) representing 40% of the total voting power of the securities then
outstanding generally eligible to vote for the election of directors of the
Parent Corporation (or the Surviving Corporation), and

 

 

 

 

 

(C) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the

-3-

--------------------------------------------------------------------------------



 

 

 

 

 

Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination;

 

 

 

 

 

(Any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);


 

 

 

               (iii) individuals who, on the effective date of this Plan,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the effective date of this Plan, whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director; or

 

 

 

               (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets to an entity that is not an
affiliate of the Company (other than pursuant to a Non-Qualifying Transaction).

               Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 40% of Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

               (g) “Company” means Quest Diagnostics Incorporated, a Delaware
corporation.

               (h) “Date of Termination” means (i) the effective date on which
the Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered

-4-

--------------------------------------------------------------------------------



pursuant to Section 12 or (ii) if the Participant’s employment by the Company
terminates by reason of death, the date of death of the Participant.

               (i) “Disability” shall have the same meaning ascribed to that
term in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

               (j) “Equity Incentive Compensation” means all equity-based
compensation (including stock options, stock appreciation rights, restricted
stock and performance shares) awarded under the Company’s incentive plan(s), as
in effect from time to time (as of the date of adoption of this Plan the Amended
and Restated Employee Long-Term Incentive Plan).

               (k) “Good Reason” means the occurrence of one or more of the
following circumstances, without the Participant’s express written consent, and
which circumstance(s) are not remedied by the Company within thirty (30) days of
receipt of a written notice from the Participant describing in reasonable detail
the Good Reason event that has occurred:

 

 

 

               (i) (A) any change in the duties, responsibilities or status
(including reporting responsibilities) of the Participant that is inconsistent
in any material and adverse respect with the Participant’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(k) or (B) a material and adverse change in the
Participant’s titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;

 

 

 

               (ii) a reduction by the Company in the Participant’s rate of
annual base salary or Annual Performance Bonus or Equity Incentive Compensation
target opportunities (including any material and adverse change in the formula
for such targets) as in effect immediately prior to such Change in Control;

 

 

 

               (iii) the Company’s requiring the Participant to be based at any
office or location more than fifty (50) miles from the office where the
Participant is located at the time of the Change in Control and as a result
causing the Participant’s commute from his residence at the time of the Change
in Control to the new location to increase by more than fifty (50) miles;

-5-

--------------------------------------------------------------------------------



 

 

 

               (iv) the failure of the Company to (A) continue in effect any
significant employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which the Participant is participating
immediately prior to such Change in Control or the taking of any action by the
Company which would adversely affect the Participant’s participation in or
materially reduce the Participant’s benefits under any such plan, unless the
Participant is permitted to participate in other plans providing the Participant
with substantially equivalent benefits in the aggregate (at substantially
equivalent or lower cost with respect to welfare benefit plans), or (B) provide
the Participant with paid vacation in accordance with the most favorable
vacation policies of the Company as in effect for the Participant immediately
prior to such Change in Control (including the crediting of all service for
which the Participant had been credited under such vacation policies prior to
the Change in Control); or

 

 

 

               (v) the failure of the Company to obtain the assumption of the
Company’s obligations hereunder from any successor as contemplated in Section
11(b).


 

 

 

Notwithstanding the foregoing, an isolated, insubstantial and inadvertent action
taken in good faith and which is remedied by the Company within thirty (30) days
after receipt of notice thereof given by the Participant shall not constitute
Good Reason. The Participant’s right to terminate employment for Good Reason
shall not be affected by the Participant’s incapacities due to mental or
physical illness and the Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason. The Participant may terminate his employment for a
“Good Reason” event that is not reasonably remedied by the Company provided that
the Participant shall have delivered a notice of termination within ninety (90)
days after delivery of the notice describing the Good Reason event giving rise
to such termination.

               (l) “Investigation” means an investigation authorized by the
Board, a self-regulatory organization empowered with self-regulatory
responsibilities under federal or state laws or a governmental department or
agency.

               (m) “Participant” means an executive officer of the Company
selected, from time to time, by the Board for participation in this Plan and who
is designated on Schedule A or B at the applicable time but only if such
executive has completed at least one year of continuous employment with the
Company and its Subsidiaries at the applicable time (unless such one year
employment requirement has been waived in writing by the Board).

               (n) “Potential Change in Control” means the execution or entering
into of any agreement by the Company the consummation of which can be expected
to be a Change in Control.

-6-

--------------------------------------------------------------------------------



               (o) “Qualifying Termination” means a termination of the
Participant’s employment (i) prior to a Change in Control, by the Company other
than for Cause and (ii) after a Change in Control, by the Company other than for
Cause or by the Participant for Good Reason. Termination of the Participant’s
employment on account of death, Disability or Retirement shall not be treated as
a Qualifying Termination. Notwithstanding the preceding sentence, the death of
the Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.

               (p) “Retirement” means the Participant’s voluntary termination of
employment on or after he or she attains age 60 with five (5) years of service.

               (q) “Subsidiary” means any corporation or other entity in which
the Company has a direct or indirect ownership interest of 50% or more of the
total combined voting power of the then outstanding securities or interests of
such corporation or other entity entitled to vote generally in the election of
directors (or members of any similar governing body) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% of the
assets or liquidation or dissolution.

               (r) “Termination Period” means the period of time beginning with
a Change in Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Plan to the contrary, if (i) the Participant’s
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) the Participant reasonably demonstrates that such
termination (or Good Reason event) was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control; and (iii) a Change in Control involving such third party (or a party
competing with such third party to effectuate a Change in Control) does occur
within six (6) months from the date of such termination, then for purposes of
this Plan, the date immediately prior to the date of such termination of
employment or event constituting Good Reason shall be treated as a Change in
Control. For purposes of determining the timing of payments and benefits to the
Participant under Section 5, the date of the actual Change in Control shall be
treated as the Participant’s Date of Termination under Section 2(h), and for
purposes of determining the amount of payments and benefits owed to the
Participant under Section 5, the date the Participant’s employment is actually
terminated shall be treated as the Participant’s Date of Termination under
Section 2(h).

               3. Eligibility.

               (a) The Board shall determine in its sole discretion which
executives of the Company shall be Participants in this Plan and whether a
Participant shall be designated on Schedule A or B.

-7-

--------------------------------------------------------------------------------



               (b) The Board may, in its sole discretion, remove any executive
from Schedule A and add such executive to Schedule B but may not remove any
executive from participation in this Plan entirely; provided, that a Participant
who is designated on Schedule A as of immediately prior to a Change in Control
may not be removed from such Schedule without his or her prior written consent
within the two year period following a Change in Control.

               (c) The Board may delegate its authority to determine which
senior executives of the Company shall be Participants in this Plan, to
designate the Participants on Schedule A or B and to remove a Participant from
Schedule A to the Compensation Committee (or any successor committee) of the
Board.

               4. Payments Upon Termination of Employment Prior to a Change in
Control. If the employment of the Participant is terminated pursuant to a
Qualifying Termination, then, subject to the Participant’s execution of a
Separation Agreement and Release in the form attached to this Plan as Exhibit A
(the “Separation Agreement and Release”), the Company shall provide to the
Participant:

               (a) Salary continuation equal to the Participant’s Base Salary
multiplied by either (i) 2.00 for a Participant designated on Schedule A or (ii)
1.00 for a Participant designated on Schedule B, payable in accordance with the
Company’s practices for similarly situated executives;

               (b) The Bonus Amount times (i) 2.00 for a Participant designated
on Schedule A or (ii) 1.00 for a Participant designated on Schedule B, payable
at the same time Annual Performance Bonuses are ordinarily paid to similarly
situated executives;

               (c) For (i) 24 months for a Participant designated on Schedule A
or (ii) 12 months for a Participant designated on Schedule B, following the Date
of Termination, group medical and life insurance coverage to the Participant
(and his eligible dependents), under the terms prevailing at the time
immediately preceding the Date of Termination; the Company shall continue to pay
the entire amount of such premiums (and increases therein, if any) to the same
extent as the Company pays for such coverage for similarly situated executives,
provided that to the extent that any plan does not permit continuation of the
Participant’s or his eligible dependents’ participation throughout such period,
the Company shall provide the Participant, no less frequently than quarterly in
advance, with an amount, on an after-tax basis, equal to the Company’s cost of
providing such benefits and, provided further, that at the end of the foregoing
period, the Participant shall be entitled to the continuation of health benefits
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”);

               (d) For one (1) year following the Date of Termination, the
Participant will be entitled to receive executive outplacement assistance from
Lee Hecht Harrison or

-8-

--------------------------------------------------------------------------------



an equivalent career placement firm at the Company’s expense and in accordance
with the Company’s policies for similarly situated executives; and

               (e) In a lump-sum, the amount of any matching contributions made
by the Company on behalf of the Participant to the Company’s 401(k) plan and the
Company’s Supplemental Deferred Compensation Plan during the year preceding the
Date of Termination.

               5. Payments Upon Termination of Employment After a Change in
Control. If during the Termination Period the employment of the Participant is
terminated pursuant to a Qualifying Termination, then, subject to the
Participant’s execution of a Separation Agreement and Release, the Company shall
provide to the Participant:

               (a) Within ten (10) days following the Date of Termination (or,
if later, the execution by the Participant of the Separation Agreement and
Release), a lump sum cash payment equal to the result of multiplying the sum of
the Participant’s Base Salary plus the Participant’s Bonus Amount by (i) either
3.00 for a Participant designated on Schedule A or (ii) 2.00 for a Participant
designated on Schedule B; and

               (b) Within ten (10) days following the Date of Termination (or,
if later, the execution by the Participant of the Separation Agreement and
Release), a cash payment equal to the Participant’s target Annual Performance
Bonus for the fiscal year in which the Participant’s Date of Termination occurs,
multiplied by a fraction the numerator of which shall be the number of days the
Participant was employed by the Company during the fiscal year in which the Date
of Termination occurred and the denominator of which is 365;

               (c) For (i) three (3) years for a Participant designated on
Schedule A or (ii) two (2) years for a Participant designated on Schedule B
following the Date of Termination, group medical and life insurance coverage to
the Participant (and his eligible dependents), under the terms prevailing at the
time immediately preceding the Date of Termination; the Company shall continue
to pay the entire amount of such premiums (and increases therein, if any) to the
same extent as the Company pays for such coverage for similarly situated
executives, provided that to the extent that any plan does not permit
continuation of the Participant’s or his eligible dependents’ participation
throughout such period, the Company shall provide the Participant in a lump-sum
an amount, on an after-tax basis, equal to the Company’s cost of providing such
benefits; and, provided further, that at the end of the foregoing period, the
Participant shall be entitled to the continuation of health benefits under
COBRA;

               (d) For one (1) year following the Date of Termination, the
Participant will be entitled to receive executive outplacement assistance from
Lee Hecht Harrison or an equivalent career placement firm at the Company’s
expense;

-9-

--------------------------------------------------------------------------------



               (e) In a lump-sum, the amount of any matching contributions made
by the Company on behalf of the Participant to the Company’s 401(k) plan and the
Company’s Supplemental Deferred Compensation Plan during the year preceding the
Date of Termination; and

               (f) To the extent provided in Appendix A, if the Participant is
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Excise Tax”), a gross-up payment in accordance
with the provisions of Appendix A.

               6. Key Employees. Notwithstanding the timing of payments set
forth in Sections 4 and 5, if the Company determines that the Participant is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code and that, as a result of such status, any portion of the payment under this
Plan would be subject to additional taxation, the Company will delay paying any
portion of such payment until the earliest permissible date on which payments
may commence without triggering such additional taxation (with such delay not to
exceed six months), with the first such payment to include the amounts that
would have been paid earlier but for the above delay. The Company shall set
aside those payments that would be subject to the Section 409A additional tax in
a trust that is in compliance with Rev. Proc. 92-64 which may, but need not be,
the trust established under the Company’s Supplemental Deferred Compensation
Plan.

               7. Participant’s Obligations. The Participant agrees that:

               (a) Without the consent of the Company, the Participant will not
terminate employment with the Company without giving 30 days prior notice to the
Company, and during such 30-day period the Participant will assist the Company,
as and to the extent reasonably requested by the Company, to effect an orderly
transition of the Participant’s duties and responsibilities with the Company.

               (b) In the event that the Participant has received any benefits
from the Company under Section 4 of this Agreement, then, during the period of
36 months following the Date of Termination, the Participant, upon request by
the Company:

 

 

 

               (i) Will consult with one or more of the executive officers
concerning the business and affairs of the Company for not to exceed four hours
in any month at times and places selected by the Participant as being convenient
to him or her, all without compensation other than what is provided for in
Section 4 of this Agreement; and

 

 

 

               (ii) Will testify as a witness on behalf of the Company in any
legal proceedings involving the Company which arise out of events or
circumstances that occurred or existed prior to the Date of Termination (except
for any such proceedings relating to this Plan), without compensation other than
what

-10-

--------------------------------------------------------------------------------



 

 

 

is provided for in Section 4 of this Agreement, provided that all out-of-pocket
expenses incurred by the Participant in connection with serving as a witness
shall be paid by the Company.

The Participant shall not be required to perform the Participant’s obligations
under this Section 7 if and so long as the Company is in default with respect to
performance of any of its obligations under this Agreement.

               8. Withholding Taxes. The Company may withhold from all payments
due to the Participant (or his beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.

               9. Reimbursement of Expenses. Following a Change in Control, if
any contest or dispute shall arise under this Plan involving termination of a
Participant’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Participant on a current basis for all reasonable legal fees
and related expenses, if any, incurred by the Participant in connection with
such contest or dispute (regardless of the result thereof), together with
interest in an amount equal to the prime rate as reported in The Wall Street
Journal, but in no event higher than the maximum legal rate permissible under
applicable law, such interest to accrue thirty (30) days from the date the
Company receives the Participant’s statement for such fees and expenses through
the date of payment thereof, regardless of whether or not the Participant’s
claim is upheld by a court of competent jurisdiction or an arbitration panel;
provided, however, that the Participant shall be required to repay immediately
any such amounts to the Company to the extent that a court or an arbitration
panel issues a final and non-appealable order setting forth the determination
that the position taken by the Participant was frivolous or advanced by the
Participant in bad faith.

               10. No Guarantee of Employment. Nothing in this Plan shall be
deemed to entitle the Participant to continued employment with the Company or
its Subsidiaries.

               11. Successors; Binding Agreement.

               (a) This Plan shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Plan shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.

               (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume all of the obligations of the Company hereunder. Failure of the
Company to obtain such assumption prior to the effectiveness of any such
Business Combination that

-11-

--------------------------------------------------------------------------------



constitutes a Change in Control, shall be a breach of this Plan and shall
constitute Good Reason hereunder and shall entitle the Participant to
compensation and other benefits from the Company in the same amount and on the
same terms as the Participant would be entitled hereunder if the Participant’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by a
Participant.

               (c) The benefits provided under this Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant shall die while any amounts would be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such person or persons appointed in writing by the
Participant to receive such amounts or, if no person is so appointed, to the
Participant’s estate.

               12. Notice. (a) For purposes of this Plan, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

               If to the Participant: the address listed as the Participant’s
address in the Company’s personnel files.

               If to the Company:

 

 

 

Quest Diagnostics Incorporated

 

1290 Wall Street West

 

Lyndhurst, NJ 07071

 

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

               (b) A written notice of the Participant’s Date of Termination by
the Company or the Participant, as the case may be, to the other, shall (i)
indicate the specific termination provision in this Plan relied upon, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be not less than fifteen (15) nor more than sixty
(60) days after the giving of such notice, provided, however, that the Company
may in its sole

-12-

--------------------------------------------------------------------------------



discretion accelerate such date to an earlier date or, alternatively, place the
Participant on paid leave during such period. The failure by the Participant or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.

               13. Full Settlement; Resolution of Disputes and Costs.

               (a) The Company’s obligation to make any payments provided for in
this Plan and otherwise to perform its obligations hereunder shall be in lieu
and in full settlement of all other severance payments to the Participant under
any other severance or employment agreement between the Participant and the
Company, and any severance plan of the Company. In no event shall the
Participant be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to the Participant under any of the provisions
of this Plan and, except as provided in the Separation Agreement and Release,
such amounts shall not be reduced whether or not the Participant obtains other
employment.

               (b) Any dispute or controversy arising under or in connection
with this Plan shall be settled exclusively by arbitration in New Jersey by
three arbitrators in accordance with the commercial arbitration rules of the
American Arbitration Association (“AAA”) then in effect. One arbitrator shall be
selected by the Company, the other by the Participant and the third jointly by
these arbitrators (or if they are unable to agree within thirty (30) days of the
commencement of arbitration the third arbitrator will be appointed by the AAA).
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. In the event of any such dispute or controversy arising during a
Termination Period, the Company shall bear all costs and expenses arising in
connection with any arbitration proceeding on the same terms as set forth in
Section 9 of this Plan.

               14. Employment with Subsidiaries. Employment with the Company for
purposes of this Plan shall include employment with any Subsidiary.

               15. Survival. The respective obligations and benefits afforded to
the Company and the Participant as provided in Sections 4 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Plan) 5, 6, 8(c) and 10 shall survive the
termination of this Plan.

               16. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO
THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY
OR UNENFORCEABILITY OF ANY PROVISION OF THIS



-13-

--------------------------------------------------------------------------------



PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF
THIS PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

               17. Amendment and Termination. The Board may amend or terminate
the Plan at any time; provided, however, that (i) Sections 3(b), 4(a) and 4(b)
may not be amended in a manner which is materially adverse to any Participant
then listed on Schedule A or B without such Participant’s written consent, (ii)
during the period commencing on a Change in Control and ending on the second
anniversary of the Change in Control, the Plan (including, for the avoidance of
doubt, any Schedules, Appendices and Exhibits) may not be amended or terminated
by the Board in any manner which is materially adverse to any Participant then
listed on Schedule A or B without such Participant’s written consent and (iii)
any termination or amendments to the Plan (including, for the avoidance of
doubt, any Schedules, Appendices and Exhibits) that are materially adverse to
the interests of any Participant then listed on Schedule A or B, and that occur
during the period of time beginning on a date three (3) months prior to a
Potential Change in Control and ending on the termination of the agreement that
constituted the Potential Change in Control, shall be void unless consented to
in writing by the affected Participant.

               18. Interpretation and Administration. The Plan shall be
administered by the Board. The Board may delegate any of its powers under the
Plan to the Compensation Committee of the Board (or any successor committee).
With respect to those Participants who are not subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Committee
may delegate any of its powers under the Plan to the Chief Executive Officer of
the Company. The Board, the Compensation Committee (or any successor committee)
and the Chief Executive Officer (to the extent of the powers delegated to him)
shall have the authority in its sole and absolute discretion to: (i) exercise
all of the powers granted to it under this Plan; (ii) construe, interpret and
implement this Plan; (iii) prescribe, amend and rescind rules and regulations
relating to this Plan, including rules and regulations governing its own
operations; (iv) make all determinations necessary or advisable in administering
this Plan; (v) correct any defect, supply any omission and reconcile any
inconsistency in this Plan; and (vi) amend this Plan to reflect changes in or
interpretations of applicable law, rules or regulations. The determination of
the Board on all matters relating to the Plan and any amounts payable thereunder
shall be final, binding and conclusive on all parties, provided, however, that
following a Change in Control, notwithstanding anything in this Plan to the
contrary, any court, tribunal or arbitration panel that adjudicates any dispute,
controversy or claim arising between a Participant and the Company, or any of
their delegates or successors, in respect of a Participant’s Qualifying
Termination, will apply a de novo standard of review to any determinations made
by such person and such de novo standard shall apply notwithstanding the grant
of full discretion hereunder to any such person or characterization of any such
decision by such person as final, binding or conclusive on any party.

-14-

--------------------------------------------------------------------------------



               19. Claims and Appeals. Participants may submit claims for
benefits by giving notice to the Company pursuant to Section 12 of this Plan. If
a Participant believes that he or she has not received coverage or benefits to
which he or she is entitled under the Plan, the Participant may notify the Board
in writing of a claim for coverage or benefits. If the claim for coverage or
benefits is denied in whole or in part, the Board shall notify the applicant in
writing of such denial within thirty (30) days (which may be extended to sixty
(60) days under special circumstances), with such notice setting forth: (i) the
specific reasons for the denial; (ii) the Plan provisions upon which the denial
is based; (iii) any additional material or information necessary for the
applicant to perfect his or her claim; and (iv) the procedures for requesting a
review of the denial. Upon a denial of a claim by the Board, the Participant
may: (i) request a review of the denial by the Board or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Board for this purpose; (ii) review any Policy documents relevant to his or
her claim; and (iii) submit issues and comments to the Board or its delegate
that are relevant to the review. Any request for review must be made in writing
and received by the Board or its delegate within sixty (60) days of the date the
applicant received notice of the initial denial, unless special circumstances
require an extension of time for processing. The Board or its delegate will make
a written ruling on the applicant’s request for review setting forth the reasons
for the decision and the Plan provisions upon which the denial, if appropriate,
is based. This written ruling shall be made within thirty (30) days of the date
the Board or its delegate receives the applicant’s request for review unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered as soon as possible, but not later than sixty (60)
days after receipt of the request for review. All extensions of time permitted
by this Section 16 will be permitted at the sole discretion of the Board or its
delegate. If the Board does not provide the Participant with written notice of
the denial of his or her appeal, the Participant’s claim shall be deemed denied.

               20. Type of Policy. This Plan is intended to be, and shall be
interpreted as an unfunded employee welfare plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees.

               21. No Duplication of Benefits. Except as otherwise expressly
provided pursuant to this Plan, this Plan shall be construed and administered in
a manner which avoids duplication of compensation and benefits which may be
provided under any other plan, program, policy, or other arrangement. In the
event a Participant is covered by any other plan, program, policy, individually
negotiated agreement or other arrangement, in effect as of his or her Date of
Termination, that may duplicate the payments provided



-15-

--------------------------------------------------------------------------------



in Sections 4 or 5, as applicable, the Company is specifically empowered to
reduce or eliminate the duplicative benefits provided for under the Plan. In
taking such action, the Company will be guided by the principles that (1) such a
Participant will otherwise be treated, for the purpose of the Sections specified
above, no more or no less favorably than are other Participants who are not
covered by such other plan, program, policy, individually negotiated agreement
or other arrangement and (2) the provisions of such other plan, program, policy,
individually negotiated agreement or other arrangement (including, but not
limited to, a special individual pension, a special deferral account and/or a
special equity based grant) which are not duplicative of the payments provided
in Sections 4 or 5, as applicable, will not be considered in determining
elimination and/or reductions in Plan benefits.

               22. Nonassignability. Benefits under the Plan may not be assigned
by the Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.

               23. Effective Date. The Plan shall be effective as of May 3,
2006.

-16-

--------------------------------------------------------------------------------



Schedule A

 

 

W. Thomas Grant II

Senior Vice President, Insurance and Employer Services

Robert A. Hagemann

Senior Vice President and Chief Financial Officer

Robert E. Peters

Vice President, Sales and Marketing

Michael E. Prevoznik

Senior Vice President and General Counsel

David M. Zewe

Senior Vice President, Diagnostic Testing Operations


--------------------------------------------------------------------------------



Schedule B

None

--------------------------------------------------------------------------------



Appendix A

Additional Reimbursement Payments by the Company – Schedule A Participants ONLY

(a) Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of the
Participant (whether pursuant to the terms of this Plan or otherwise, but
determined without regard to any additional payments required under this
Appendix A) (the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties are incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to the Participant an additional payment (a “Reimbursement Payment”)
in an amount such that after payment by the Participant of all taxes (including
any Excise Tax) imposed upon the Reimbursement Payment, the Participant retains
an amount of the Reimbursement Payment equal to the Excise Tax imposed upon the
Payments. For purposes of determining the amount of the Reimbursement Payment,
the Participant shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Reimbursement Payment is to be made and (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Reimbursement Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

Notwithstanding the foregoing provisions of this Appendix A, if it shall be
determined that the Participant is entitled to a Reimbursement Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is no more than 5% of the portion of the Payments that would
be treated as “parachute payments” under Section 280G of the Code, then the
amounts payable to the Participant under this Plan shall be reduced (but not
below zero) to the maximum amount that could be paid to the Participant without
giving rise to the Excise Tax (the “Safe Harbor Cap”), and no Reimbursement
Payment shall be made to the Participant. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments under
Section 4(a), unless an alternative method of reduction is elected by the
Participant. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Plan (and no other Payments) shall be reduced. If the
reduction of the amounts payable hereunder would not result in a reduction of
the Payments to the Safe Harbor Cap, no amounts payable under this Plan shall be
reduced pursuant to this provision.

(b) Subject to the provisions of Paragraph (a), all determinations required to
be made under this Appendix A, including whether and when a Reimbursement
Payment is required,

App. A-2

--------------------------------------------------------------------------------



the amount of such Reimbursement Payment, the amount of any Option
Redetermination (as defined below), the reduction of the Payments to the Safe
Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by a public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within fifteen (15) business days of the receipt
of notice from the Company or the Participant that there has been a Payment, or
such earlier time as is requested by the Company (collectively, the
“Determination”). For the avoidance of doubt, the Accounting Firm may use the
Option Redetermination amount in determining the reduction of the Payments to
the Safe Harbor Cap. Notwithstanding the foregoing, in the event (i) the Board
shall determine prior to the Change in Control that the Accounting Firm is
precluded from performing such services under applicable auditor independence
rules or (ii) the Audit Committee of the Board determines that it does not want
the Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company, and the Company shall enter into any agreement reasonably
requested by the Accounting Firm in connection with the performance of the
services hereunder. The Reimbursement Payment under this Appendix A with respect
to any Payments shall be made no later than thirty (30) days following such
Payment. If the Accounting Firm determines that no Excise Tax is payable by a
Participant, it shall furnish the Participant with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on the
Participant’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish the Participant with a written opinion to such effect. The Determination
by the Accounting Firm shall be binding upon the Company and the Participant.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Reimbursement Payments which
will not have been made by the Company should have been made (“Underpayment”) or
Reimbursement Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder.
In the event the amount of the Reimbursement Payment is less than the amount
necessary to reimburse the Participant for the Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of the Participant. In the event the amount of the Reimbursement Payment
exceeds the amount necessary to reimburse the Participant for the Excise Tax,
the Accounting Firm shall determine the amount of the Overpayment that has been
made and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by the Participant (to
the extent the Participant has received a refund

App. A-3

--------------------------------------------------------------------------------



if the applicable Excise Tax has been paid to the Internal Revenue Service) to
or for the benefit of the Company. The Participant shall cooperate, to the
extent his or her expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax. In the event that
the Company makes a Reimbursement Payment to the Participant and subsequently
the Company determines that the value of any accelerated vesting of stock
options held by the Participant shall be redetermined within the context of
Treasury Regulation §1.280G-1 Q/A 33 (the “Option Redetermination”), the
Participant shall (i) file with the Internal Revenue Service an amended federal
income tax return that claims a refund of the overpayment of the Excise Tax
attributable to such Option Redetermination and (ii) promptly pay the refunded
Excise Tax to the Company; provided that the Company shall pay all reasonable
professional fees incurred in the preparation of the Participant’s amended
federal income tax return. If the Option Redetermination occurs in the same year
that the Reimbursement Payment is included in the Participant’s taxable income,
then in addition to returning the refund to the Company, the Participant will
also promptly return to the Company any tax benefit realized by the return of
such refund and the return of the additional tax benefit payment (all
determinations pursuant to this sentence shall be made by the Accounting Firm).
In the event that amounts payable to the Participant under this Plan were
reduced pursuant to the second paragraph of Paragraph (a) and subsequently the
Participant determines there has been an Option Redetermination that reduces the
value of the Payments attributable to such options, the Company shall promptly
pay to the Participant any amounts payable under this Plan that were not
previously paid solely as a result of the second paragraph of Paragraph (a) up
to the Safe Harbor Cap.

App. A-4

--------------------------------------------------------------------------------



Exhibit A

FORM OF SEPARATION AGREEMENT AND RELEASE (HEREIN “AGREEMENT”)

Quest Diagnostics Incorporated (the “Company”) and _______________ (“Executive”)
agree as follows:

          1. Executive’s employment with the Company will terminate effective
[Date].

          2. Executive agrees to make himself reasonably available to the
Company to respond to requests by the Company for information concerning
litigation, regulatory inquiry or investigation, involving facts or events
relating to the Company that may be within his knowledge. Executive will
cooperate fully with the Company in connection with any and all future
litigation or regulatory proceedings brought by or against the Company to the
extent the Company reasonably deems Executive’s cooperation necessary. Executive
will be entitled to reimbursement of reasonable out-of-pocket expenses (not
including counsel fees) incurred in connection with fulfilling his obligations
under this Section 2.

          3. In consideration of Executive’s undertakings herein, the Company
will pay an amount equal to $____________ in accordance with Section 4 of the
Company’s Executive Severance Plan (the “Severance Plan”), less required
deductions (including, but not limited to, federal, state and local tax
withholdings) as separation/severance pay (the “Severance Payment”). The
Severance Payment will be paid in accordance with the Severance Plan. Payment of
the Severance Payment is contingent upon the execution of this Agreement by
Executive and Executive’s compliance with all terms and conditions of this
Agreement and the Severance Plan. Executive agrees that if this Agreement does
not become effective, the Company shall not be required to make any further
payments to Executive pursuant to this Agreement or the Severance Plan and shall
be entitled to recover all payments already made by it (including interest
thereon).

          4. Executive understands and agrees that any amounts that Executive
owes the Company, including any salary or other overpayments related to
Executive’s employment with the Company, will be offset and deducted from
Executive’s final paycheck from the Company. Executive specifically authorizes
the Company to offset and deduct any such amounts from his final paycheck.
Executive agrees and acknowledges that, to the extent the amount of Executive’s
final paycheck is not sufficient to repay the full amount that Executive owes to
the Company, if any, the full remaining amount owed to the Company, if any, will
be offset and deducted from the amount of the Severance Payment. Executive
specifically authorizes the Company to offset and deduct any such amounts from
his Severance Payment.

          5. Executive agrees that, after payment of Executive’s final paycheck
on [Date] and the Severance Payment, Executive will have received all
compensation and benefits that are due and owing to Executive by the Company,
including but not limited to salary, vacation pay, bonus, commissions and
incentive/override compensation but excluding any benefits or services provided
pursuant to Sections 4(e) and 4(f) of the Severance Plan.

--------------------------------------------------------------------------------



          6. Executive represents that he has returned to the Company all
property or information, including, without limitation, all reports, files,
memos, plans, lists, or other records (whether electronically stored or not)
belonging to the Company or its affiliates, including copies, extracts or other
documents derived from such property or information. Executive will immediately
forfeit all rights and benefits under this Agreement and the Severance Plan,
including, without limitation, the right to receive any Severance Payment if
Executive, directly or indirectly, at any time (i) discloses to any third party
or entity any trade secrets or other proprietary or confidential information
pertaining to the Company or any of its affiliates or uses such secrets or
information without the prior written consent of the General Counsel of the
Company or (ii) takes any actions or makes or publishes any statements, written
or oral, or instigates, assists or participates in the making or publication of
any such statements which libel, slander or disparage the Company or any of its
past or present directors, officers or employees. Nothing in this Agreement
shall prevent or prohibit Executive or the Company from responding to an order,
subpoena, other legal process or regulatory inquiry directed to them or from
providing information to or making a filing with a governmental or regulatory
body. Executive agrees that upon learning of any order, subpoena or other legal
process seeking information that would otherwise be prohibited from disclosure
under this Agreement, he will promptly notify the Company, in writing, directed
to the Company’s General Counsel. In the event disclosure is so required,
Executive agrees not to oppose any action by the Company to seek or obtain a
protective order or other appropriate remedy.

          7. Executive agrees that Executive’s Employment and Confidentiality
Agreement (the “Employment and Confidentiality Agreement”) shall continue to be
in full force and effect, including but not limited to all non-competition and
non-solicitation provisions contained therein.

          8. Executive hereby represents that he has not filed any action,
complaint, charge, grievance or arbitration against the Company or any of its
affiliates in connection with any matters relating, directly or indirectly, to
his employment, and covenants and agrees not to file any such action, complaint
or arbitration or commence any other judicial or arbitral proceedings against
the Company or any of its affiliates with respect to events occurring prior to
the termination of his employment with the Company or any affiliates thereof.

          9. Effective on [Date], the Company will cease all health benefit
coverage and other benefit coverage for Executive.

          10. GENERAL RELEASE – Effective as of the Effective Date, and in
return for the consideration set forth above, Executive agrees not to sue or
file any action, claim, or lawsuit against the Company, agrees not to pursue,
seek to recover or recover any alleged damages, seek to obtain or obtain any
other form of relief or remedy with respect to, and cause the dismissal or
withdrawal of, any lawsuit, action, claim, or charge against the Company, and
Executive agrees to waive all claims and release and forever discharge the
Company, its officers, directors, subsidiaries, affiliates, parents, attorneys,
shareholders and employees from any claims, demands, actions, causes of action
or liabilities for compensatory damages or any other relief or remedy, and
obligations of any kind or nature whatsoever, based on any matter, cause or
thing, relating in any way, directly or indirectly, to his employment, from the
beginning of time through the

Exh. A-2

--------------------------------------------------------------------------------



Effective Date of this Agreement, whether known or unknown, fixed or contingent,
liquidated or unliquidated, and whether arising from tort, statute, or contract,
including, but not limited to, any claims arising under or pursuant to the
California Fair Employment and Housing Act, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1871, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Rehabilitation Act, the Family and Medical Leave Act
of 1993, the Occupational Safety & Health Act, the Employee Retirement Income
Security Act of 1974, the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Notification Act, the Fair Labor Standards Act,
the Age Discrimination in Employment Act of 1967 (“ADEA”), New York State Labor
Law, New York State Human Rights Law, New York Human Rights Law, and any other
state, federal, city, county or local statute, rule, regulation, ordinance or
order, or the national or local law of any foreign country, any claim for future
consideration for employment with the Company, any claims for attorneys’ fees
and costs and any employment rights or entitlement law, and any claims for
wrongful discharge, intentional infliction of emotional distress, defamation,
libel or slander, payment of wages, outrageous behavior, breach of contract or
any duty allegedly owed to Executive, discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or another unlawful criterion or circumstance, and any other theory of recovery.
It is the intention of the parties to make this release as broad and as general
as the law permits.

          [Executive acknowledges that he is aware of, has read, has had
explained to him by his attorneys, understands and expressly waives any and all
rights he has or may have under Section 1542 of the California Civil Code, which
provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”]*

          11. Executive acknowledges that he may later discover facts different
from or in addition to those which he knows or believes to be true now, and he
agrees that, in such event, this Agreement shall nevertheless remain effective
in all respects, notwithstanding such different or additional facts or the
discovery of those facts.

          12. This Agreement may not be introduced in any legal or
administrative proceeding, or other similar forum, except one concerning a
breach of this Agreement or the Severance Plan.

          13. Executive acknowledges that Executive has made an independent
investigation of the facts, and does not rely on any statement or representation
of the Company in entering into this Agreement, other than those set forth
herein.

          14. Executive agrees that, without limiting the Company’s remedies,
should he commence, continue, join in, or in any other manner attempt to assert
any claim released in connection herewith, or otherwise violate in a material
fashion any of the terms of this Agreement, the Company shall not be required to
make any further payments to the Executive

 

 



--------------------------------------------------------------------------------

*

Include bracketed language for California employees.

Exh. A-3

--------------------------------------------------------------------------------



pursuant to this Agreement or the Severance Plan and shall be entitled to
recover all payments already made by it (including interest thereon), in
addition to all damages, attorneys’ fees and costs the Company incurs in
connection with Executive’s breach of this Agreement. Executive further agrees
that the Company shall be entitled to the repayments and recovery of damages
described above without waiver of or prejudice to the release granted by him in
connection with this Agreement, and that his violation or breach of any
provision of this Agreement shall forever release and discharge the Company from
the performance of its obligations arising from the Agreement.

          15. Executive has been advised and acknowledges that he has been given
forty-five (45) days to consider signing this Agreement, he has seven (7) days
following his signing of this Agreement to revoke and cancel the terms and
conditions contained herein, and the terms and conditions of this Agreement
shall not become effective or enforceable. until the revocation period has
expired (the “Effective Date”).

          16. Executive acknowledges that Executive has been advised hereby to
consult with, and has consulted with, an attorney of his choice prior to signing
this Agreement.

          17. Executive acknowledges that Executive has fully read this
Agreement, understands the contents of this Agreement, and agrees to its terms
and conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.

          18. Executive understands that this Agreement includes a final general
release, and that Executive can make no further claims against the Company or
the persons listed in Section 10 of this Agreement relating in any way, directly
or indirectly, to his employment. Executive also understands that this Agreement
precludes Executive from recovering any damages or other relief as a result of
any lawsuit, grievance, charge or claim brought on Executive’s behalf against
the Company or the persons listed in Section 10 of this Agreement.

          19. Executive acknowledges that Executive is receiving adequate
consideration (that is in addition to what Executive is otherwise entitled to)
for signing this Agreement.

          20. This Agreement and the Severance Plan constitute the complete
understanding between Executive and the Company regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the Company.

          21. Executive and the Company agree that all notices or other
communications required or permitted to be given under the terms of this
Agreement shall be given in accordance with Section 9 of the Severance Plan.

          22. Executive and the Company agree that any disputes relating to any
matters covered under the terms of this Agreement shall be resolved in
accordance with Section 10 of the Severance Plan.

          23. By entering into this Agreement, the Company does not admit and
specifically denies any liability, wrongdoing or violation of any law, statute,
regulation or policy, and it is

Exh. A-4

--------------------------------------------------------------------------------



expressly understood and agreed that this Agreement is being entered into solely
for the purpose of amicably resolving all matters of any kind whatsoever between
Executive and the Company.

          24. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          25. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations.

          26. Unless expressly specified elsewhere in this Agreement, this
Agreement shall be governed by and construed and interpreted in accordance with
the laws of the State of New York without reference to the principles of
conflict of law.

          27. This Agreement may be executed in one or more counterparts.

 

 

 

 

 

Company

 

Executive

 

 

 

 

By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

Date:

Exh. A-5

--------------------------------------------------------------------------------